        Case 1:20-cv-01469-DLF Document 140 Filed 01/12/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

BLACK LIVES MATTER D.C., et al.,            )
                                            )
       Plaintiffs,                          )
                                            )
v.                                          )     Civil Action No. 1:20-cv-1469
                                            )                       (DLF)
DONALD J. TRUMP,                            )
                                            )
AND                                         )
                                            )
WAYNE VINCENT, et al.,                      )
1425 N Courthouse Rd                        )
Arlington, VA 22201                         )
                                            )
       Defendants.                          )

                               NOTICE OF APPEARANCE

To the Clerk:

        Please enter the appearance of MinhChau N. Corr as attorney of record for Captain
Wayne Vincent of the Arlington County Police Department in his individual capacity. Service
of all papers regarding Captain Vincent, in his individual capacity, should be addressed as
follows:


MinhChau N. Corr
Deputy County Attorney
Office of the Arlington County Attorney
2100 Clarendon Blvd. Suite 403
Arlington, Virginia 22201
Tel: (703) 228-3100
Fax: (703) 228-7106
Email: mcorr@arlingtonva.us

Dated: January 12, 2021

Respectfully Submitted
STEPHEN A. MACISAAC, County Attorney

 By: /s/ MinhChau N. Corr
MinhChau N. Corr, Deputy County Attorney
Virginia Bar No. 78877, under LCvR 83.2
       Case 1:20-cv-01469-DLF Document 140 Filed 01/12/21 Page 2 of 2




Arlington County Attorney’s Office
2100 Clarendon Boulevard, #403
Arlington, Virginia, 22201
703-228-3100
703-228-7106 (fax)
mcorr@arlingtonva.us
Counsel for Defendant Wayne Vincent
